Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on January 4, 2021.
Claims 1-20 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1, 4, 10-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Callard et al. US Patent Publication No. 2014/0269774 in view of Curzi et al. US Patent Publication No. 2013/0173248.  
Applicant has amended claims 1, 11, and 20 to incorporate subject matter recited in claim 3 and new limitations that is in addition to the previously recited subject matter.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on January 4, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 5, the claim recites “the set of one or more communications protocols includes at least wo communications protocol selected...”  Claim 1 recites “two or more sections” and “a set of one or more communications protocols for each section.”  Since claim 1 discloses a “set of one or more communications protocol” for more than one section, it is not clear which set “the set of one or more communications protocols” is referring to in the claim.  
Claim 14 is rejected under a similar rationale as claim 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8, 10-11, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colville et al. US Patent Publication No. 2008/0267217 (“Colville”) in view of Curzi et al. US Patent Publication No. 2013/0173248 (“Curzi”).

Regarding claim 1, Colville teaches a method comprising: 
receiving, at a server, a stream of data as part of a message being transmitted from a data provider at a first client device to a recipient at a second client device, the stream of data to form a payload portion of a plurality of messages to be transmitted, by the server, to the second client device (para. [0020] peer device 102 sends data packets addressed to the second peer device 110…. set of contiguous data packets.  para. [0023] receiving packets.  para. [0051] packet… of a stream is collected with other packets of that are stream); 

based on the identified types of data, partitioning the stream of data into two or more sections (para. [0051] packets may be broken down... into header, payload, buffered with like segment types of other data packets); 
determining, by the server, a set of one or more communication protocols for each section based on the corresponding type of data (para. [0051] one compressed data set for each segment type wherein different algorithms are used for different segment types); 
generating, by the server, the plurality of messages to be transmitted to the second client device, each message of the plurality of messages being generated by applying the set of one or more communication protocols to the corresponding section (para. [0054] contents of the at least one single compressible buffer 127 are then compressed.  acts upon multiple packets or segments of multiple packets to produce a compressed output.  one compressed data set for each segment type); 
generating, by the server, a message header for each message, each message header indicating the set of one or more communication protocols applied to the corresponding section (para. [0055] transmits the compressed data sets.  data sets are introduced to the network.  data sets are packetized and transmitted.  para. [0058] receives compressed data… including the separate header data set.  para. [0059] header… that identifies the compression technique that has been utilized); 
embedding, using one or more processors of the server, the message header into the corresponding message of the plurality of messages (para. [0058] receives compressed data… including the separate header data set.  para. [0059] compressed data set may include a header… that identifies the compression technique that has been utilized); and 
transmitting, by the server, the plurality of messages, each message of the plurality of messages having a different set of the one or more communication protocols and being transmitted in succession without providing a separate notification indicting a change in communication protocols (para. [0054] one 
Colville does not expressly teach the stream of data as part of a texting message.  Colville teaches the server transmitting the messages but does not teach the server transmitting the messages to the second client device.
Curzi teaches: 
receiving, at a server, data as part of a texting message being transmitted from a data provider at a first client device to a recipient at a second client device (para. [0046] server 310 can receive request, i.e. message, 319, from clients.  para. [0038] message can include… SMS); 
analyzing, by the server the data received as part of the texting message (para. [0025] based on the analysis of the message... para. [0049] analyze message 319); 
determining, by the server a communication protocol based on the analyzing of the data received as part of the texting message (para. [0025] based on the analysis of the message performed in encoding selection 114 an appropriate encoding 170 type can be selected which enables maximum compression. para. [0040] determine optimal encoding choices.  para. [0049] analyze message 319 to determine an encoding scheme to apply to the message); 
generating a message to be transmitted to the second client device, the message being generated by applying a communication protocol (para. [0025] message 112 can be compressed.  para. [0040] generate an encoded message); and
 transmitting, by the server, the message to a second client device (para. [0040] encoded message can be conveyed to one or more recipients.  para. [0046] server 310… communicate encoded message 332 to one or more clients.  para. [0043] encoded message can be conveyed to different computing device… decode the message 332).
Curzi comes from a similar field of endeavor of compressing data for transmission based on analysis of the message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colville with Curzi’s disclosure of receiving a determining encodings which can result in optimal computing resource savings).  Furthermore, Curzi would have provided the recipient with decompression capabilities and enabled transmission of messages to the recipient for decompression.

Regarding claim 11, Colville teaches system comprising:
one or more processors and executable instructions accessible on a computer-readable medium that, when executed, configure the one or more processors to perform operations comprising: 
receiving a stream of data as part of a message being transmitted from a data provider at a first client device to a recipient at a second client device, the stream of data to form a payload portion of a plurality of messages to be transmitted to the second client device (para. [0020] peer device 102 sends data packets addressed to the second peer device 110…. set of contiguous data packets.  para. [0023] receiving packets.  para. [0051] packet… of a stream is collected with other packets of that are stream); 
analyzing the stream of data received from the first client device to identify types of data in the stream of data (para. [0051] packets may be broken down... into header, payload, buffered with like segment types of other data packets of this same stream); 
based on the identified types of data, partitioning the stream of data into two or more sections (para. [0051] packets may be broken down... into header, payload, buffered with like segment types of other data packets of this same stream); 
determining a set of one or more communication protocols for each section based on the corresponding type of data (para. [0051] one compressed data set for each segment type wherein different algorithms are used for different segment types); 

generating a message header for each message, each message header indicating the set of one or more communication protocols applied to the corresponding section (para. [0055] transmits the compressed data sets.  data sets are introduced to the network.  data sets are packetized and transmitted.  para. [0058] receives compressed data… including the separate header data set.  para. [0059] header… that identifies the compression technique that has been utilized); 
embedding the message header into the corresponding message of the plurality of messages (para. [0058] receives compressed data… including the separate header data set.  para. [0059] compressed data set may include a header… that identifies the compression technique that has been utilized); and 
transmitting the plurality of messages, each message of the plurality of messages having a different set of the one or more communication protocols and being transmitted in succession without providing a separate notification indicting a change in communication protocols (para. [0054] one compressed data set for each segment type, different algorithms are used for different segment types.  para. [0055] transmits the compressed data sets.  data sets are introduced to the network).
Colville does not expressly teach the stream of data as part of a texting message.  Colville teaches the server transmitting the messages but does not teach the server transmitting the messages to the second client device.
Curzi teaches: 
receiving, at a server, data as part of a texting message being transmitted from a data provider at a first client device to a recipient at a second client device (para. [0046] server 310 can receive request, i.e. message, 319, from clients.  para. [0038] message can include… SMS); 

determining, by the server a communication protocol based on the analyzing of the data received as part of the texting message (para. [0025] based on the analysis of the message performed in encoding selection 114 an appropriate encoding 170 type can be selected which enables maximum compression. para. [0040] determine optimal encoding choices.  para. [0049] analyze message 319 to determine an encoding scheme to apply to the message); 
generating a message to be transmitted to the second client device, the message being generated by applying a communication protocol (para. [0025] message 112 can be compressed.  para. [0040] generate an encoded message); and
 transmitting, by the server, the message to a second client device (para. [0040] encoded message can be conveyed to one or more recipients.  para. [0046] server 310… communicate encoded message 332 to one or more clients.  para. [0043] encoded message can be conveyed to different computing device… decode the message 332).
Curzi comes from a similar field of endeavor of compressing data for transmission based on analysis of the message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colville with Curzi’s disclosure of receiving a texting message, determining a communication protocol based on the texting message, and transmitting the encoded message to the recipient such that the compressor of Colville is capable of compressing data of a texting message and transmitting the compressed data sets to recipients.  One of ordinary skill in the art would have been motivated to do so because Curzi would have provided benefits of identifying and encoding of different data including text for optimal encoding of messages (para. [0025] determining encodings which can result in optimal computing resource savings).  Furthermore, Curzi would have provided the recipient with decompression capabilities and enabled transmission of messages to the recipient for decompression.


receiving a stream of data as part of a message being transmitted from a data provider at a first client device to a recipient at a second client device, the stream of data to form a payload portion of a plurality of messages to be transmitted to the second client device (para. [0020] peer device 102 sends data packets addressed to the second peer device 110…. set of contiguous data packets.  para. [0023] receiving packets.  para. [0051] packet… of a stream is collected with other packets of that are stream); 
analyzing the stream of data received from the first client device to identify types of data in the stream of data (para. [0051] packets may be broken down... into header, payload, buffered with like segment types of other data packets of this same stream); 
based on the identified types of data, partitioning the stream of data into two or more sections (para. [0051] packets may be broken down... into header, payload, buffered with like segment types of other data packets of this same stream); 
determining a set of one or more communication protocols for each section based on the corresponding type of data (para. [0051] one compressed data set for each segment type wherein different algorithms are used for different segment types); 
generating the plurality of messages to be transmitted to the second client device, each message of the plurality of messages being generated by applying using the set of one or more communication protocols to the corresponding section (para. [0054] contents of the at least one single compressible buffer 127 are then compressed.  acts upon multiple packets or segments of multiple packets to produce a compressed output.  one compressed data set for each segment type); 
generating a message header for each message, each message header indicating the set of one or more communication protocols applied to the corresponding section (para. [0055] transmits the compressed data sets.  data sets are introduced to the network.  data sets are packetized and transmitted.  
embedding the message header into the corresponding message of the plurality of messages (para. [0058] receives compressed data… including the separate header data set.  para. [0059] compressed data set may include a header… that identifies the compression technique that has been utilized); and 
transmitting the plurality of messages, each message of the plurality of messages having a different set of the one or more communication protocols and being transmitted in succession without providing a separate notification indicting a change in communication protocols (para. [0054] one compressed data set for each segment type, different algorithms are used for different segment types.  para. [0055] transmits the compressed data sets.  data sets are introduced to the network).
Colville does not expressly teach the stream of data as part of a texting message.  Colville teaches the server transmitting the messages but does not teach the server transmitting the messages to the second client device.
Curzi teaches: 
receiving, at a server, data as part of a texting message being transmitted from a data provider at a first client device to a recipient at a second client device (para. [0046] server 310 can receive request, i.e. message, 319, from clients.  para. [0038] message can include… SMS); 
analyzing, by the server the data received as part of the texting message (para. [0025] based on the analysis of the message... para. [0049] analyze message 319); 
determining, by the server a communication protocol based on the analyzing of the data received as part of the texting message (para. [0025] based on the analysis of the message performed in encoding selection 114 an appropriate encoding 170 type can be selected which enables maximum compression. para. [0040] determine optimal encoding choices.  para. [0049] analyze message 319 to determine an encoding scheme to apply to the message); 

 transmitting, by the server, the message to a second client device (para. [0040] encoded message can be conveyed to one or more recipients.  para. [0046] server 310… communicate encoded message 332 to one or more clients.  para. [0043] encoded message can be conveyed to different computing device… decode the message 332).
Curzi comes from a similar field of endeavor of compressing data for transmission based on analysis of the message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colville with Curzi’s disclosure of receiving a texting message, determining a communication protocol based on the texting message, and transmitting the encoded message to the recipient such that the compressor of Colville is capable of compressing data of a texting message and transmitting the compressed data sets to recipients.  One of ordinary skill in the art would have been motivated to do so because Curzi would have provided benefits of identifying and encoding of different data including text for optimal encoding of messages (para. [0025] determining encodings which can result in optimal computing resource savings).  Furthermore, Curzi would have provided the recipient with decompression capabilities and enabled transmission of messages to the recipient for decompression.

	Regarding claim 3, Colville in view of Curzi teach the method of claim 1, wherein the two or more sections resulting from the partitioning of the stream of data each comprises a different type of data (Colville: para. [0051] one compressed data set for each segment type wherein different algorithms are used for different segment types).

Regarding claim 4, Colville in view of Curzi teach the method of claim 1 wherein: the type of content comprises one or more of textual data, video data, audio data, and image data. Curzi is relied upon 

Regarding claim 8, Colville in view of Curzi teach the method of claim 1.  Colville teaches wherein the plurality of messages comprising messages having different sets of one or more communications are unpacked without requiring separate notification indicating the change in communication protocols (para. [0059] decompresses the data sets.  header… that identifies the compression technique… read that header from the compressed data set to then decompress).  Colville does not teach the one or more communications are unpacked and displayed at the second client device.  
Curzi teaches unpacking and displaying one or more communications at the second client device (para. [0033] encoded message 120 can be decoded displayed.  para. [0041] decoded using a mapping.  messages to decode. para. [0046] server 310… communicate encoded message 332 to one or more clients.  para. [0043] encoded message can be conveyed to different computing device… decode the message 332).
Curzi comes from a similar field of endeavor of compressing data for transmission based on analysis of the message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colville with Curzi’s disclosure of unpacking and displaying one or more communications at the second client device.  One of ordinary skill in the art would have been motivated to do so because Curzi would have provided benefits of identifying different data including text for optimal encoding of messages (para. [0025] determining encodings which can result in optimal computing resource savings).  Furthermore, Curzi would have provided the recipient with decompression capabilities and enabled transmission of messages to the recipient for decompression.
 
Regarding claim 10, Colville in view of Curzi teach the method of claim 1, wherein the generating the plurality of messages includes compressing the payload portion of the one or more 

Regarding claim 17, Colville in view of Curzi teach the system of claim 11.  Colville teaches wherein the plurality of messages comprising messages having different sets of one or more communications are unpacked without requiring separate notification indicating the change in communication protocols (para. [0059] decompresses the data sets.  header… that identifies the compression technique… read that header from the compressed data set to then decompress).  Colville does not teach the one or more communications are unpacked and displayed at the second client device.  
Curzi teaches unpacking and displaying one or more communications at the second client device (para. [0033] encoded message 120 can be decoded displayed.  para. [0041] decoded using a mapping.  messages to decode. para. [0046] server 310… communicate encoded message 332 to one or more clients.  para. [0043] encoded message can be conveyed to different computing device… decode the message 332).
Curzi comes from a similar field of endeavor of compressing data for transmission based on analysis of the message.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Colville with Curzi’s disclosure of unpacking and displaying one or more communications at the second client device.  One of ordinary skill in the art would have been motivated to do so because Curzi would have provided benefits of identifying different data including text for optimal encoding of messages (para. [0025] determining encodings which can result in optimal computing resource savings).  Furthermore, Curzi would have provided the recipient with decompression capabilities and enabled transmission of messages to the recipient for decompression.

.  

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Colville in view of Curzi and Liberty et al. US Patent Publication No. 2019/0081919 (“Liberty”).

Regarding claim 2, Colville does not teach the method of claim 1 wherein the generating the plurality of messages includes applying an authentication protocol to the payload portion of one or more messages of the plurality of messages formed from the stream of data, the authentication protocol protecting the data one or more messages from an unauthorized user.
Liberty teaches applying an authentication protocol to a payload portion of a message, the authentication protocol protecting the data from an unauthorized user (para. [0042] protecting/security applied to such message content, “masking.” para. [0046] privacy protocol that is applied to the message (and message content) para. [0084] content protection engine).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Colville and Curzi by implementing Liberty’s disclosure of applying an authentication protocol to a payload portion of a message such that an authentication protocol is applied to a payload portion to a message formed from data as disclosed by Colville and Curzi.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling protection of information for secure communication.

.

Claims 5, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colville in view of Curzi and Kadatch et al. US Patent Publication No. 2008/0313197 (“Kadatch”).

Regarding claim 5, Colville in view of Curzi teach the method of claim 1 further teaches the communication protocol includes a communication protocol selected from: a software version; an encryption algorithm; an authentication protocol; or a compression algorithm, the message header comprising field for each of the communication protocol (Colville: para. [0051] one compressed data set for each segment type wherein different algorithms are used for different segment types).  Colville does not teach the set of communication protocols includes at least two communication protocols selected from: a software version; an encryption algorithm; an authentication protocol; or a compression algorithm, the message header comprising a different field for each of the at least two communication protocols.
Kadatch teaches at least two communication protocols selected from: a software version; an encryption algorithm; an authentication protocol; or a compression algorithm, the message header comprising a different field for each of the at least two communication protocols (para. [0047] transfer data in a compressed form and/or an encrypted form.  header section may also include… compression field.. type of compression used, encryption field… encryption algorithm).  
Colville discloses compressing data, and Curzi discloses encrypting data (para. [0047] encoding engine 320… engine 320 functionality can include… encryption).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Colville and Curzi with Kadatch’s disclosure of applying two communications protocols to the data.  One of ordinary skill in the art would have been motivated to do so for benefits of providing the capability to transfer data in both compressed and encrypted form, which would have 

Regarding claim 9, Colville does not teach the method of claim 1, wherein the generating the plurality of messages includes encrypting the payload portion of one or more messages of the plurality of messages based on an encryption algorithm indicated in the message header.
Kadatch teaches encrypting a payload portion of one or more messages based on an encryption algorithm indicated in the message header (para. [0031] header section and a body section like a data packet.  para. [0047] transfer data in a compressed form and/or an encrypted form.  header section may also include… compression field.. type of compression used, encryption field… encryption algorithm).
Curzi already discloses encrypting data (para. [0047] encoding engine 320… engine 320 functionality can include… encryption).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Colville and Curzi with Kadatch’s disclosure of encryption such that payload portions of the messages disclosed by Colville are encrypted based on an encryption algorithm indicated in a header.  One of ordinary skill in the art would have been motivated to do so for benefits of providing the capability to transfer data in both compressed and encrypted form, which would have provide benefits of both reducing data and protecting the data during transmission.  Furthermore, Kadatch would have similarly provided information regarding used compression and encryption.

Regarding claims 14 and 18, the claims are system claims corresponding to claims 5 and 9, and comprising similar subject matter.  Therefore, claims 14 and 18 are rejected under a similar rationale as claims 5 and 9.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colville in view of Curzi and Robinson, US Patent Publication No. 2014/0156807 (“Robinson”).


Robinson teaches generating a client component library that enables a client device to manage and display transmitted messages in a user interface, the library including files that correspond to the set of the one or more communication protocols (para. [0050] decompression algorithms to decompress the non-textual element.  graphics library(ies)); and transmitting the client component library to the client device (para. [0050] client agent 175 requests the missing libraries from the server node).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Colville and Curzi with Robinson’s disclosure of generating and transmitting a library to a client device such that the second client device of Colville is able to receive a library for decompression and display of each message.  One of ordinary skill in the art would have been motivated to do so in order to have similarly provided the benefit of enabling destinations to improve capabilities to process messages by obtaining libraries for decompression.

Regarding claim 15, the claim is a system claim corresponding to claim 6 and comprising similar subject matter.  Therefore, claim 15 is rejected under a similar rationale as claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colville in view of Curzi, Robinson, and Rivas, US Patent Publication No. 2006/0126836 (“Rivas”).

Regarding claim 7, Colville does not teach the method of claim 6, further comprising: determining that the second client device includes an outdated version of the client component library; 
Rivas teaches determining that a client device includes an outdated version of a client component library; and wherein the transmitting the client component library comprises transmitting an updated version of the client component library (para. [0053] client for which is an update is to be performed is identified.  determine whether one or more of the library files is to be updated.  library files may be updated by replacing and/or by adding new files to the library.  para. [0054] key generation at the client are to be updated… selected key generation algorithms are provided to the client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Rivas’ disclosure of updating an outdated library such that the library as disclosed by Robinson is updated when the library is determined to comprise an outdated version.  One of ordinary skill in the art would have been motivated to do so in order to have similarly enabled the client device to possess and communicate using an updated library.

Regarding claim 16, the claim is a system claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 7.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Colville in view of Curzi, and Mace et al. US Patent Publication No. 2008/0159331 (“Mace”).

Regarding claim 13, Colville does not teach the system of claim 11 wherein: the partitioning the stream of data as part of the texting message is further based on a size of data received in the stream of data.  
Mace teaches partitioning stream of data based on a size of data received in the stream of data (para. [0003] maximum limit on the size of each packet.  use data segmentation to break… continuous stream of data into packet size segments… segment a large amount of data or a continuous stream of data 

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yang et al. US Patent Publication No. 2009/0316674 (para. [0099] separately identified components associated with each data type.  separate components.. identified and parsed by the server.  each component can then be compressed.  compressed components combined to form a single data stream... header indicating compression state entries used to compress each component.  components can be individually transmitted to device with headers indicating... indication or identification of the compression state information used)

Zhang et al. US Patent Publication No. 2008/0175312 partitioning stream of based on a size of data received in the stream of data (para. [0024] data stream… to be divided into various data objects.  length of the data objects… determined according to the size of the data stream).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445